DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 both recite the limitation "the adsorbed standards".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 both recite the limitation "the desorbed standards".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0072375 to Gjerde et al. (hereinafter referred to as Gjerde).
	In regard to claim 18, Gjerde discloses of a packed bed column comprising solid phase extraction media and compounds (para [0021]: "This invention provides a column device for capturing a component present in a fluid comprising a... column bed of packing material..."; para [0037]: "The invention also provides a method for extracting an analyte from a sample solution using an extraction column of the invention..."), wherein the compounds are adsorbed to said solid phase extraction media, and wherein the column is substantially free of solvent (para [0037]: "...method for extracting an analyte from a sample solution using an extraction column of the invention... contacting the lower end of the column body of the extraction column with a sample solution containing an analyte... and the analyte is adsorbed by the extraction media..."; para [0212]: "A 10 uL bed volume column is filled with PELLICULAR C18..."; para [0214]: “A 100 uL sample containing 0.01 ug of DNA is prepared... [t}he sample is introduced into the column and the DNA/TEAA ion pair complex is adsorbed"; i.e. only the desired analyte, i.e. the compound, in the sample is adsorbed to the extraction media, the solvent is not adsorbed into the solid phase in the column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over the “Direct Determination of Polycyclic Aromatic Hydrocarbons in Solid Matrices Using Laser Desorption/Laser Photoionization Trap Mass Spectrometry” article to Specht et al. (hereinafter referred to Specht) in view of EP 0 632 267 to Myojyo (hereinafter referred to as Myojyo). 
	In regard to claim 1, Specht discloses of a standard compound that is adsorbed into solid phase media for use in calibration and standardization, wherein the standard compound comprises polycyclic aromatic hydrocarbons (PAHs) and the solid phase media is activated carbon (abstract: "For calibration, a new type of solid sample preparation involving activated charcoal as the solid substrate was used"; page 565 col 1 para 3: "...a reliable method of preparing standards... involved activated charcoal as a solid substrate on which polycyclic aromatic hydrocarbons were adsorbed"; see instant specification page 1 para 3, para 5). However, Specht does not disclose that the standard compound which is adsorbed onto the solid phase media is used in a packed bed column full of solid phase media. However, in a similar invention, Myojyo discloses of a method for removing polycyclic aromatic hydrocarbons (PAHs) from a sample, comprising passing the sample through a packed bed column comprising solid phase media, wherein the PAHs is adsorbed onto the solid phase media, activated carbon, wherein the column is substantially free of solvent (page 3 lines 20-22: “The inventors of this invention succeeded in establishing... in developing a novel technology for eliminating PAH from lanolin"; page 6 lines 10-11: "The activated carbon treatment... for removal of PAH can be carried out in a... solventless system"; example 9: “A column measuring 5 cm in inside diameter and equipped with a jacket was packed with 107 g of ‘Taiko GL30', a coal-based granular carbon... [a} 10% solution of lanolin alcohol Sample AL-06 in a solvent system of HP/IPA/H20=92.5/7.0/0.5 was passed through the carbon-packed column... [t]he data indicate that PAH can be efficiently removed even by fixed-bed adsorption"; IPA is the PAH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Specht and Myojyo and form a packed bed column comprising solid phase media which is substantially free from solvent, as disclosed by Myojyo, wherein the solid phase media comprises standard compounds that have been adsorbed onto the solid phase media, as disclosed by Specht, in order to form an improved method of removing PAH from samples which comprises employing solid phase media in a separation process, where the solid phase media comprises an adsorbed standard compound, in order to calibrate the packed bed column for optimal removal of PAH, as disclosed by Specht (abstract: "For calibration, a new type of solid sample preparation involving activated charcoal as the solid substrate was used. This solid sample provided a steady signal for several thousand laser shots, which allowed optimization of the experimental procedure”).
	In regard to claim 2, Specht and Myojyo disclose of the packed bed column of claim 1, where Myojyo discloses of the packed bed column (example 9: "A column measuring 5 cm in inside diameter and equipped with a jacket was packed with 107 g of ‘Taiko GL30', a coal-based granular carbon... example 9: "A column measuring 5 cm in inside diameter and equipped with a jacket was packed with 107 g of ‘Taiko GL30’, a coal-based granular carbon...). However, Myojyo does not disclose that the column is under vacuum. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to conduct the removal of the PAH in the packed bed column under vacuum, in order to maximize the amount of PAH which is adsorbed onto the solid phase media. 
	The term "standard compounds" or "standards" used in claims 1 and 10-15 have been interpreted to mean compounds used as calibration standards (see instant specification page 1 para 2- para 5: "The quantification of analytes in samples involves comparing the amounts of the analytes measured in a sample, to analytes in prepared analyte standard solutions... [however, preparing and applying analytical standard compounds for analytical analysis of samples can be dangerous due to toxic exposure to the analytical worker... [o]ne example is polycyclic aromatic hydrocarbons (PAHs)... [t]o analyze the presence and amount of these materials in food and drink, standards of these toxic materials must be prepared").
	In regard to claim 3, Specht and Myojyo disclose of the packed bed column of claim 1, where Myojyo discloses of the packed bed column (example 9: "A column measuring 5 cm in inside diameter and equipped with a jacket was packed with 107 g of ‘Taiko GL30', a coal-based granular carbon..."). However, Myojyo does not disclose that the column is under inert gas. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to conduct the removal of the PAH in the packed bed column under inert gas, in order to prevent reaction of the PAH compounds with oxygen in air.
	In regard to claim 4, Specht and Myojyo disclose of the packed bed column of claim 1, and Myojyo further discloses the column further comprises an apparatus capable of providing flow (example 9: "A 10 percent solution of lanolin alcohol Sample AL-06 in a solvent system of HP/PA/H20=92.5/7.0/0.5 was passed through the carbon-packed column at a linear velocity of 2 cm/min..."). However, Myojyo does not specifically disclose that the apparatus is capable of providing bidirectional flow. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to have the apparatus that provides flow to provide bidirectional flow, in order to increase the contact time between the sample and the solid media phase for maximum adsorption. 
	In regard to claim 5, Specht and Myojyo disclose of the packed bed column of claim 1, and Myojyo further discloses the column further comprises an apparatus capable of providing flow (example 9: "A 10 percent solution of lanolin alcohol Sample AL-06 in a solvent system of HP/IPA/H20=92.5/7.0/0.5 was passed through the carbon-packed column at a linear velocity of 2 cm/min..."). However, Myojyo does not specifically disclose that the apparatus is capable of providing unidirectional flow. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to have the apparatus that provides flow to provide unidirectional flow, in order to increase the contact time between the sample and the solid media phase for maximum adsorption.
	In regard to claim 6, Specht and Myojyo disclose of the packed bed column of claim 1, where Myojyo discloses of the packed bed column covered with a jacket (example 9: "A column measuring 5 cm in inside diameter and equipped with a jacket was packed with 107 g of ‘Taiko GL30’, a coal-based granular carbon...). However, Myojyo does not disclose that the column is covered by an opaque covering. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to have jacket surrounding the column comprise an opaque material, in order to prevent light from entering the column and reacting with the sample or from changing the temperature of the column.
	In regard to claim 7, Specht and Myojyo disclose of the packed bed column of claim 1, and Myojyo further discloses wherein the column is a solid phase extraction column (example 9: "A column measuring 5 cm in inside diameter... was packed with 107 g of ‘Taiko GL30', a coal-based granular carbon... [a] 10% solution of lanolin alcohol Sample AL-06 in a solvent system of HP/IPA/H20=92.5/7.0/0.5 was passed through the carbon-packed column... [t]he data indicate that PAH can be efficiently removed even by fixed-bed adsorption"). 
	In regard to claim 8, Specht and Myojyo disclose of the packed bed column of claim 1, and Specht discloses that forming the solid phase media having standard compounds adsorbed thereon is produced by preparing solutions of the standard compounds, contacting the solutions with the solid phase media, and then evaporating the solvents in the solutions, leaving the standard compounds adsorbed on the solid phase media (page 565 col 1 para 3 to col 2 para 1: "These solid standards were made by first preparing a variety of standard solutions of the PAHs in hexane (HPLC grade)... [t]hese solutions were then pipetted onto previously weighed amounts of the activated charcoal. The charcoal/hexane slurries were then sonicated for 30 min and left overnight for the hexane to evaporate, leaving the PAHs adsorbed onto the activated charcoal"). However, Specht does not specifically disclose that the amount of solvent is less than 5% of the weight of the solid phase extraction media. However, it would have been obvious to one of ordinary skill in the art to extend the dry time and/or apply heat to the solid phase media such that less than 5% by weight of the solid phase extraction media is solvent, in order to ensure that only the standard compound is adsorbed onto the solid phase and none of the solvent.
	In regard to claim 9, Specht and Myojyo disclose of the packed bed column of claim 1, and Specht discloses that forming the solid phase media having standard compounds adsorbed thereon is produced by preparing solutions of the standard compounds, contacting the solutions with the solid phase media, and then evaporating the solvents in the solutions, leaving the standard compounds adsorbed on the solid phase media (page 565 col 1 para 3 to col 2 para 1: "These solid standards were made by first preparing a variety of standard solutions of the PAHs in hexane (HPLC grade)... [t]hese solutions were then pipetted onto previously weighed amounts of the activated charcoal. The charcoal/hexane slurries were then sonicated for 30 min and left overnight for the hexane to evaporate, leaving the PAHs adsorbed onto the activated charcoal”). However, Specht does not specifically disclose that the amount of solvent is less than 1% of the weight of the solid phase extraction media. However, it would have been obvious to one of ordinary skill in the art to extend the dry time and/or apply heat to the solid phase media such that less than 1% by weight of the solid phase extraction media is solvent, in order to ensure that only the standard compound is adsorbed onto the solid phase and none of the solvent.

Claims 10 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Specht and Myojyo as applied to claims 1 – 9 above, and further in view of US Patent Application Publication No. 2015/0089997 to Nema et al. (hereinafter referred to as Nema).
	In regard to claim 10, Specht and Myojyo disclose of the packed bed column of claim 1, and Myojyo discloses of using a different column comprising a different solid phase media to quantify the compounds in the sample, by applying compounds in the sample to the different column, eluting said compounds, and analyzing the eluted compounds (page 3 lines 20-25: "The inventors of this invention succeeded in establishing a novel assay method for quantitating PAH in lanolin... a novel quantitation method for PAH in lanolin which comprises fractionating and concentrating PAH with respect to lanolin by styrene-divinylbenzene copolymer GPC, subjecting the lanolin thus cleaned up to high performance liquid chromatography (HPLC)..."; page 3 lines 34-43: "The GPC in accordance with this invention can be carried out  typically in the following manner. Thus, when a solution of the sample in dichloromethane is filtered and applied to a chromatographic column packed with a styrene-divinylbenzene copolymer... and elution is carried... the last PAH-containing fraction is collected. This last PAH-containing fraction... [produces] no interference, so that PAH alone can be specifically quantitated”). However, Myojyo does not disclose that the packed bed column of claim 1, comprising solid phase media with adsorbed standard compounds, is used for quantitating the compounds in a sample. However, in a similar invention, NEMA discloses of a method of quantitating compounds in a sample (para [0010]: "In another aspect, the subject technology relates to a method for detecting one or more polycyclic aromatic hydrocarbons (PAHs) in a sample..."), comprising adsorbing compounds in the sample to a column comprising activated carbon (para [0010]: "...applying the sample to a chromatography column with a solid stationary phase including inorganic... particles... wherein the particles retain said one or more PAHs..."; para [0011]: "...the inorganic particles include... carbon black..."; para [0110}: “The porous material having the sorbed the analyte is eluted with a solvent under conditions so as to desorb the analyte from the porous material...”), eluting compounds from the column with solvent (para [0010]: "...eluting the one or more PAHs from the chromatography column by a mobile phase comprising a mixture of liquid CO2 and a modifier to form one or more eluted PAHs..."), and analyzing the eluted compounds (para [0010}: "...detecting said one or more doted PAHs by a suitable detector or detecting device"), wherein an internal standard comprising standard compounds is used to enhance detection of detection of the analyte (para [0014]: "...one or more standards for calibrating and facilitating the analysis and detection of the one or more PAHs"). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Specht and Myojyo in view of Nema and form a method of quantitating compounds in a sample, comprising contacting compounds in the sample to a column comprising activated carbon, eluting compounds from the column with solvent, analyzing the eluted compounds, and using standard compounds as an internal standard, as disclosed by Nema, wherein the column is a packed bed column wherein standard compounds are adsorbed to said solid phase media, as disclosed by Specht and Myojyo, in order to form both a method of quantitating compounds in a sample and removing compounds in a sample by using a single packed bed full of one type of solid phase media with standard compounds adsorbed thereon, as opposed to using a different column using different solid phase media, as disclosed by Myojyo.
	In regard to claim 11, Specht, Myojyo, and Nema disclose of the method of claim 10, and Nema further discloses wherein the adsorbed standards are sample compounds (para [0010]: "...applying the sample to a chromatography column with a solid stationary phase including inorganic... particles... wherein the particles retain said one or more PAHs...").
	In regard to claim 12, Specht, Myojyo, and Nema disclose of the method of claim 10, wherein the adsorbed standards are compounds (para [0010]: "...applying the sample to a chromatography column with a solid stationary phase including inorganic... particles... wherein the particles retain said one or more PAHs...”).
	In regard to claim 13, Specht, Myojyo, and Nema disclose of the method of claim 10, wherein the compounds in the sample are analytes (para [0010]: "...a method for detecting one or more polycyclic aromatic hydrocarbons (PAHs) in a sample... applying the sample to a chromatography column with a solid stationary phase including inorganic... particles...  wherein the particles retain said one or more PAHs...").
	In regard to claim 14, Specht, Myojyo, and Nema disclose of the method of claim 13, and WTF further discloses that the method further comprises desorbing the standard compounds from the solid phase media (para [0128]: "In certain embodiments, an internal standard can be added to a sample prior to sample preparation"; para (0110): "The porous material having the sorbed the analyte is eluted with a solvent under conditions so as to desorb the analyte from the porous material”; i.e. the standard is also desorbed from the solid phase media), wherein the desorbed standards are used as internal standards to quantify analytes (para [0135]: "...internal standards for... the identification of one or more PAHs...").
	In regard to claim 15, Specht, Myojyo, and Nema disclose of the method of claim 13, and WTF further discloses that the method further comprises desorbing the standard compounds from the solid phase media (para [0128]: "In certain embodiments, an internal standard can be added to a sample prior to sample preparation"; para [0110}: "The porous material having the sorbed the analyte is eluted with a solvent under conditions so as to desorb the analyte from the porous material”; i.e. the standard is also desorbed from the solid phase media), wherein the desorbed standards are used as internal standards to quantify analytes (para [0135]: "...internal standards for... the identification of one or more PAHs..."). However, Nema does not specifically disclose that the desorbed standard is an external standard. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to, desorb the standard compound as an external standard, in lieu of or in addition to an internal standard, in order to enhance the identification and quantification of the analytes in the sample.
	In regard to claim 16, Specht, Myojyo, and Nema disclose of the method of claim 10, where Nema discloses of the step of eluting compounds from the column with solvent (para [0010): "...eluting the one or more PAHs from the chromatography column by a mobile phase comprising a mixture of liquid CO2 and a modifier to form one or more eluted PAHs..."). However, Nema does not specifically disclose what direction the eluting is performed. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to have the eluting performed in a bidirectional mode, in order to maximize the number of PAHs that are desorbed from the
solid phase media for analysis.

	In regard to claim 17, Specht, Myojyo, and Nema disclose of the method of claim 10, where NEMA discloses of the step of eluting compounds from the column with solvent (para [0010]: "...eluting the one or more PAHs from the chromatography column by a mobile phase comprising a mixture of liquid CO2 and a modifier to form one or more eluted PAHs..."). However, Nema does not specifically disclose what direction the eluting is performed. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to have the eluting performed in a bidirectional mode, in order to maximize the number of PAHs that are desorbed from the solid phase media for analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773